IN THE SUPREME COURT OF TEXAS

                                 No. 09-0403

                       IN RE  UNITED SCAFFOLDING, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed  June  23,  2009,  is
granted.  All trial court proceedings in Cause No. E-177,607,  styled  James
and Lisa Levine v. United Scaffolding, Inc., individually and  d/b/a  United
Scaffolding of America and Robert Travis III, in the  172nd  District  Court
of Jefferson County, Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this June 29, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk